                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LEO A. BAUTISTA, SB# 149889
                    2   E-Mail: Leo.Bautista@lewisbrisbois.com
                      SUDHIR L. BURGAARD, SB# 263805
                    3   E-Mail: Sudhir.Burgaard@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    4 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    5 Facsimile: 213.250.7900
                      LAW OFFICE OF SIMON ROSEN
                    6 Simon J. Rosen, Esq. Pro Hac Vice – to be filed
                      E-Mail: Simononkey@aol.com
                    7 325 Chestnut St., Suite 800
                      Philadelphia, PA 19106
                    8 Telephone: 215.564.0212
                    9 Attorneys for Defendant LARA
                      KAJAJIAN
                   10
                   11                                UNITED STATES DISTRICT COURT
                   12                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                   13
                   14 LARISA LOVE KOPETS, an                          CASE NO. 2:19-cv-07990
                      individual, and LARISA LOVE, LLC, a             The Honorable Dale S. Fischer
                   15 California limited liability company,
                                                                      NOTICE OF WITHDRAWAL OF
                   16                      Plaintiffs,                APPLICATION OF NON-
                                  vs.                                 RESIDENT ATTORNEY SIMON J.
                   17                                                 ROSEN TO APPEAR IN THIS
                        LARA KAJAJIAN, an individual,                 MATTER PRO HAC VICE (ECF 19)
                   18
                                           Defendant.                 Trial Date:    None Set
                   19
                   20            TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                   21            PLEASE TAKE NOTICE that the Application of Non-Resident Attorney
                   22 Simon J. Rosen to appear in this matter Pro Hac Vice for defendant Lara Kajajian
                   23 (ECF 19) is hereby withdrawn.
                   24 DATED: November 11, 2019                LEO A. BAUTISTA
                                                              SUDHIR L. BURGAARD
                   25
                                                              LEWIS BRISBOIS BISGAARD & SMITH               LLP
                   26
                                                              By:         /s/ Sudhir L. Burgaard
                   27
                                                                    Sudhir L. Burgaard
LEWIS              28                                               Attorneys for Defendant Lara Kajajian
BRISBOIS
BISGAARD
& SMITH LLP             4833-0332-2796.1
ATTORNEYS AT LAW
                                                           NOTICE OF WITHDRAWAL
